DETAILED NON-FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of the instant application, filed 11/06/2019. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 11/06/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020, 06/01/2020, 09/15/2020, and 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 17 of copending Application No. 16/552,732 (reference application hereinafter, “ the ‘732 application”).  This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘732 application claims the similar limitations with added features, i.e., the instant application is a broader version of the ‘732 application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “CSI report” and “CSI report type” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed subject matter of “CSI report” and “CSI report type” is not defined in the main body of the specification. These terms only appear in the “Background of the Invention” and Claims. The areas these limitations are discusses does not define specifically what they are, i.e., what is in the report and what are the different types of reports. Applicant is asked to specifically point to the supporting definition of these terms with explicate explanation or amend the claims.
Dependent claims are rejected for at least being dependent on the independent claims that recite these terms.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation of “index for the CSI configuration” is not clearly defined in the specification as to which “index” is used to make the “transmitting” step occur. In the cited areas of the specification, there are multiple types of indexes or items that can be interpreted as indexes, i.e., “IMR index”, “Feedback priority”, the modes found in column 3,  9:58, “priority index”. Furthermore, in the prior art of Ko et al., 2012/0076028 reads that PMI is a “precoding matrix index” and CQI (“channel quality information/index”), (e.g., Ko, ¶¶ 0012 & 0218). These limitation are also found in the instant application. Therefore, it is unclear as to which index is to be interpreted in the claim and may be misinterpreted as to the true teachings of the instant application. The Examiner requests specific clarification on the meets and bounds of what the Applicant defines as “index” as recited in the claim and to show specific support in the specification.

The claimed subject matter of  “CSI report” and “CSI report type” is not defined in the main body of the specification. These terms only appear in the “Background of the Invention” and Claims. The areas these limitations are discusses does not define specifically what they are, i.e., what is in the report and what are the different types of reports. Furthermore, these limitations are not found in the Drawings of the application. What is found and defined is the term “feedback”. However, there is no teachings in the specification that states that “CSI report” and “CSI report type” is to be defined as “feedback”. Applicant is asked to specifically point to the supporting definition of these terms with explicate explanation or amend the claims.

All dependent claims are also rejected for either reciting the index limitation or for their dependency on the independent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”.

Claim 21:
A method for transmitting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising:
identifying, a plurality of CSI configurations, each CSI configuration including channel measurement information, interference measurement information, an index for the each CSI configuration, and information for a period and an offset; and
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the receiver identifies and may select the components of the CSI configuration through indexes and codebooks, (e.g., ¶¶ 0150 – 0155 et seq., 0164 – 0180 et seq., example, “The process for allowing the UE to recognize a channel status and calculate an appropriate MCS may be defined in a various ways in terms of UE implementation.”). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq.). 

transmitting, to a base station in the wireless communication system, CSI corresponding to a CSI configuration among the plurality of CSI configurations, based on a CSI report type and an index for the CSI configuration, in case of a collision between CSI reports corresponding to the plurality of CSI configurations.
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko further disclose transmitting to an eNB, (i.e., base station), the information based on different reporting modes, (e.g., ¶¶ 0174 – 0180 et seq., 0393, 0414 – 0444 et seq., 0570 – 0572).
Furthermore, the limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim 26 teaches similar limitations as claim 21 and is therefore rejected for similar reasons as stated above.
Claims 31 and 36 teach similar limitations as claim 1 with the added limitations of a transceiver and controller. Ko teaches these and other limitations similarly stated in claim 1, see above cited areas, and are therefore rejected for similar reasons as stated above.
Claim 22:
A method of claim 21, wherein the CSI configuration comprises at least one of a rank indicator (RI), a subband channel quality indicator (CQI), a wideband CQI, a precoding matrix indicator (PMI), and a precoding type indicator (PTI).
As closely interpreted by the Examiner, Ko teaches this limitation, (e.g., Abstract, ¶¶ 0011 – 0012, 0136 et seq., 0148 – 0153, 0165 – 0171, Table 5, ¶¶ 0324 – 0331 et seq., Table 38 & ¶ 0404 et seq.).  

Claims 27, 32, and 37 teach similar limitations as claim 22 and are therefore rejected for similar reasons as stated above.

Claim 23:
A method of claim 21, wherein a CSI report type with the wideband CQI has a lower priority than a CSI report type with the RI.
Ko teaches such a scenario, (e.g., Abstract, ¶¶ 0011 – 0012, 0540 – 0579; Tables 70 – 74).  

Claims 28, 33, and 38 teach similar limitations as claim 23 and is therefore rejected for similar reasons as stated above.

Claim 24:
A method of claim 21, wherein a CSI report type with the subband CQI has a lower priority than a CSI report type with the wideband CQI.
Ko teaches such a scenario, (e.g., Abstract, ¶¶ 0011 – 0012, 0540 – 0579; Tables 70 – 74).  

Claims 29, 34, and 39 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

Claim 25:
A method of claim 21, wherein in case of a collision between CSI reports with a same priority for the CSI report type, the transmitted CSI corresponding to the CSI configuration corresponds to a CSI configuration with a lowest index among the plurality of CSI configurations.
The limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in the alternate case where a collision does not happen, this limitation does not happen and therefore under BRI, the reporting step does not need to happen, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Ko teaches this limitation where in the lowest priority for each of CSI (RI, PMI, CQI) is determined and are given specific priorities, (e.g., ¶¶ 0011 - 0012, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0540 – 0579; Tables 70 – 74).

Claims 30, 35, and 40 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

Conclusion                                                                                                    

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  

/Roland Foster/, Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992